Opinion issued April 16, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00170-CV
____________

IN RE INLAND SALES COMPANY AND INLAND SALES COMPANY OF
HOUSTON, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relators request this Court to dismiss their petition for writ of mandamus.  This
request is unopposed.  No opinion has issued.  Accordingly, we dismiss the petition. 
          All other pending motions in this proceeding are overruled as moot. 
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.